        Nicholas J. Henderson, OSB #074027
        nhenderson@portlaw.com
        MOTSCHENBACHER & BLATTNER, LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

                  Of Attorneys for Karamanos Holdings, Inc.




                                    UNITED STATES BANKRUPTCY COURT

                                              DISTRICT OF OREGON


         In re:                                             Bankruptcy Case Nos.

         Sunshine Wind Down, LLC and                        18-31644-pcm11 (Lead Case)
         Karamanos Holdings, Inc.,                          18-31646-pcm11

                          Debtors-in-Possession.            CERTIFICATE OF SERVICE



                  I hereby certify that on April 15, 2019, I caused a true and correct copy of Karamanos

        Holdings, Inc.’s Objection to Claim No. 5-1 [ECF No. 26] to be served on the following parties,

        via first-class mail in a sealed envelope, postage prepaid, deposited in the U.S. Postal Service at

        Portland, Oregon:

         Wells Fargo Vendor Financial Services LLC               Assayag Mauss LLP
         Attn: Kimberly Park                                     Attn: Raminta A. Rudys
         1010 Thomas Edison Blvd. SW                             One Centerpointe Drive, Suite 170
         Cedar Rapids, IA 52404                                  Lake Oswego, OR 97035

        /////

        /////



Page 1 of 2       CERTIFICATE OF SERVICE                                                      Motschenbacher & Blattner LLP
                                                                                              117 SW Taylor Street, Suite 300
{00264975:2}
                                                                                                  Portland, Oregon 97204
                                                                                                   Phone: 503-417-0500
                                                                                                    Fax: 503-417-0501
                                                                                                    www.portlaw.com


                               Case 18-31646-pcm11          Doc 29    Filed 04/15/19
               I further certify that on April 15, 2019, I caused a true and correct copy of Karamanos

        Holdings, Inc.’s Objection to Claim No. 5-1 [ECF No. 26] to be served on the following party

        via certified mail, return receipt requested, postage prepaid and deposited with the U.S. Postal

        Service at Portland, Oregon:

               Wells Fargo
               Attn: Tim Sloan, CEO
               420 Montgomery Street
               San Francisco, CA 94104


        DATED: April 15, 2019                        MOTSCHENBACHER & BLATTNER, LLP

                                                     By:/s/Nicholas J. Henderson
                                                     Nicholas J. Henderson, OSB #074027
                                                     Of Attorneys for Debtor




Page 2 of 2    CERTIFICATE OF SERVICE                                                       Motschenbacher & Blattner LLP
                                                                                            117 SW Taylor Street, Suite 300
{00264975:2}
                                                                                                Portland, Oregon 97204
                                                                                                 Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com


                             Case 18-31646-pcm11          Doc 29     Filed 04/15/19
